Citation Nr: 0737412	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral eye disorders, claimed as 
due to Department of Veterans Affairs (VA) surgery on January 
11, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse





ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the VA Regional Office 
(RO) in San Juan, Puerto Rico, that denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right and left eye vision loss due to VA surgical 
procedure. 

In September 2007, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2007).


FINDING OF FACT

Competent medical evidence dissociates vision loss from VA 
surgery or medical care.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 38 
U.S.C.A. § 1151 for bilateral eye disorders as a result of VA 
medical treatment on January 11, 2001, are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied prior to the initial March 2003 rating 
decision by way of a letter sent to the claimant in February 
2003, which addressed all notice requirements.  The letter 
mentions what evidence is required to substantiate the claim, 
the claimant's and VA's duty to obtain this evidence, and 
asks the claimant to submit any relevant evidence in his 
possession. 

VA has not provided the additional notice required to the 
decision reach by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); however, because the benefit is not granted, 
no unfair prejudice will result from the Board's handling of 
the matter.  

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has 
obtained any necessary medical opinion.  The claimant was 
afforded a VA medical examination.  Neither the claimant nor 
his representative has identified, nor does the record 
indicate, that any additional evidence is necessary for fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).


1151 Compensation 

VA performed cataract removal surgery on the veteran's right 
eye on January 11, 2001.  The veteran seeks compensation for 
additional disability related to cataract removal surgery 
under the provisions of 38 U.S.C.A. § 1151.  He submitted his 
claim in April 2002.  

Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an unforeseen event.  
38 U.S.C.A. § 1151 (West 2002).  Those changes apply to this 
case, because VA received the veteran's claim in April 2002.  
See VAOPGCPREC 40-97.  Thus, evidence of an unforeseen event 
or evidence of VA negligence is required in order for this 
claim to be granted.  38 U.S.C.A. § 1151 provides:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected.  For 
purposes of this section, a disability or death is 
a qualifying additional disability or qualifying 
death if the disability or death was not the 
result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably 
foreseeable. 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d) (3) of this section.  38 C.F.R. § 3.361(c) 
(2007). 

To establish causation based on lack of informed consent, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination was without the veteran's 
informed consent, or, in appropriate cases, was without the 
veteran's representative's informed consent.  To determine 
whether there was informed consent, VA will consider whether 
the health care provider substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d) (1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  38 
C.F.R. § 17.32(c) (2007).  In addition, signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that: (i) Require the use of sedation; (ii) 
Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 C.F.R. § 3.159(c) 
(2007).  VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include medical and other records from VA 
medical facilities.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  38 
C.F.R. § 3.159 (2007).

In this case, the veteran asserts that VA is liable for 
compensation for residuals of cataract surgery.  He has not 
alleged lack of informed consent.  

The veteran underwent a VA ophthalmology examination in July 
2002.  The ophthalmologist reviewed the relevant medical 
history and noted that the veteran reported right cornea 
inflammation following right cataract removal on January 11, 
2001.  The diagnoses were right eye pseudophakia with corneal 
edema and decompensation due to Fuch endothelial dystrophy; 
open angle glaucoma, right eye, due to corneal edema; mature 
cataract, left eye; and, left eye Fuch endothelial dystrophy. 

In May 2004, the veteran underwent a VA compensation 
examination pursuant to his 1151 claim.  The diagnosis was 
pseudophakia bullous keratopathy, right eye.  The 
ophthalmologist explained that this represents a post-
operative complication due to trauma during surgery.   

In May 2004, the veteran and his spouse testified before an 
RO hearing officer that during cataract surgery, his 
anesthesia was insufficient, which caused him to move 
unexpectedly at a critical moment when surgical instruments 
were in his right eye.  He testified that the surgical 
instruments damaged his cornea and caused additional vision 
loss.  His spouse testified that the day following surgery 
she was present when the bandage was removed from the right 
eye.  She noted redness about the eye and recalled that a 
hospital staff member explained that the veteran rose up 
during surgery and the instruments in their hands caused an 
eye injury.

The veteran underwent another VA ophthalmology examination in 
August 2005.  The ophthalmologist reviewed the medical 
history and noted the May 2004 VA ophthalmology opinion.  The 
ophthalmologist found no evidence of eye trauma due to 
surgery.  The physician did find Fuch's endothelial dystrophy 
and resulting loss of right eye vision.  Left eye vision loss 
was attributed to a senile cataract.  

The VA ophthalmologist noted that Fuch's endothelial 
dystrophy can be worsened by surgical trauma, but there was 
no evidence of such trauma in the veteran's medical record.  
The physician also noted that post surgery visual acuity was 
20/40, which was the same as pre-surgery visual acuity, and 
that visual acuity remained 20/40 for about 1 1/2 years after 
the surgery.  The ophthalmologist concluded with, "It is 
clear from the evidence mentioned that veteran's statements 
regarding conditions of his right eye immediately following 
surgery are not sustained."  

Weighing these competing medical opinions, the Board finds 
the August 2005 opinion to be more persuasive, because it 
considered the May 2004 opinion and nevertheless rejected it 
based on the fact that visual acuity did not decrease 
immediately following surgery, as would have been expected if 
that surgery had caused eye trauma.  

While the veteran also asserts a relationship, he is not 
competent to provide that form of evidence.  He is not a 
trained medical professional.  Lay statements are competent 
evidence with regard to descriptions of symptoms of disease 
or disability or an injury, but when the determinative issue 
involves a question of medical causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990)..  The 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for vision loss of either eye due to VA medical care 
must be denied.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
bilateral eye disorders, claimed as due to VA surgery on 
January 11, 2001, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


